       Case 3:18-cv-00095-LG-LRA Document 36 Filed 11/14/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

OLA KIRK                                                                             PLAINTIFF

VS.                                             CIVIL ACTION NO. 3:18-cv-95-LG-LRA

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY, ET AL                               DEFENDANTS

                                           ORDER

       The parties ask for a 90 day extension of all deadlines, including the trial and pretrial

[34]. The Court finds that the movants have set forth a specific factual basis (the health

of Plaintiff) to establish the requisite good cause to alter the initial schedule.

       The motion [34] is granted, and the deadlines and trial setting are extended as set

forth below.

       IT IS THEREFORE ORDERED:

       1.      The discovery deadline is extended until March 8, 2019.

       2.      The motion deadline is extended until March 22, 2019.

       3.      The pretrial conference is reset before Judge Guirola on August 19 or 20,

               2019, and the trial is reset on his trial calendar commencing September 3,

               2019, and ending September 20, 2019.

       4.      The settlement conference is rescheduled on Wednesday, March 13, 2019,

               at 9:00 a.m. before the undersigned.
Case 3:18-cv-00095-LG-LRA Document 36 Filed 11/14/18 Page 2 of 2



SO ORDERED this the 14th day of November 2018.



                              S/ Linda R. Anderson____________________
                              UNITED STATES MAGISTRATE JUDGE
